COPE, CHARLES W., Associate Judge.
We reverse the final summary judgment entered in favor of appellees in this case. As a matter of law, we agree with appellant that the Tarquett hardwood floor was a fixture, alteration, or improvement that is “part of the building contained within the residence premises” under the subject insurance policy. Accordingly, we conclude that the trial court erred in denying appellant’s motion for summary judgment.
On remand, we direct the trial court to determine which policy form applies and what benefits, if any, are available in light of this court’s determination that the floor was a fixture or alteration and not personalty.
Reverse and remand.
RYDER, A.C.J., and PATTERSON, J., concur.